Citation Nr: 0637189	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease (claimed as lumbar disc syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to April 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the veteran's claim for 
service connection for lumbar disc syndrome.


FINDING OF FACT

Current degenerative disc disease of the veteran's lumbar 
spine is the result of his service connected ankle/foot 
degenerative joint disease and his resultant abnormal gait.


CONCLUSION OF LAW

Lumbar degenerative disc disease is proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection is provided on a secondary basis for 
disease or injury that is proximately due to or the result of 
service connected disease or disability.  38 C.F.R. § 
3.310(a).  This regulation provides service connection for 
the degree of aggravation of a non-service connected disease 
or disability caused by a service connected disease or 
disability.  Allen v. Brown, 7 Vet App 439 (1995).

Secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran is service connected for residuals, fracture 
distal tibia and fibula, postoperative, right currently rated 
as 40 percent disabling effective from May 1, 1996.

The veteran's service medical records are negative for any 
complaints or treatments related to a back injury or disease.  
However, he claims that his claimed lumbar disc syndrome is a 
result of his service connected residuals of post operative 
fracture of his right distal tibia and fibula.

In October 2001, an orthopedic treatment note from the 
Orlando, Florida VA Medical Center (VAMC) stated that the 
veteran had gait abnormalities secondary to an ankle fusion 
that took place in November 1995.

In June 2002, the veteran presented to the Orlando VAMC with 
complaints of right ankle pain and related injuries.  The 
diagnosis was lumbar disc syndrome secondary to the service 
connected right ankle/foot.  The treating doctor stated that 
more likely than not, the veteran's back problems were 
related to the ankle/foot degenerative joint disease and his 
resultant abnormal gait.

In August 2002, the veteran underwent a CT scan of his 
lumbosacral spine.  The scanned revealed mild bulging disks 
at L4-L5 level and somewhat posterior bulging discs at L5-S1 
level slightly more prominent to the right of the midline 
with possible encroachment upon the right S1 nerve root.  

Also in August 2002, the veteran presented to the Orlando 
VAMC with complaints of developing increased low back pain.  
The diagnosis was degenerative disc disease and facet 
arthritis.

In October 2002, the veteran underwent a VA examination for 
his spine.  The veteran reported that due to his altered gait 
mechanics caused by his ankle injury, he had developed low 
back pain over the last 2 to 3 years without any specific 
mechanism of injury.

The diagnosis was mechanical low back pain without any 
evidence of specific radiculopathy.  The examiner concluded 
that the veteran's low back condition was "a stand alone 
entity" that was independent of the arthrodesis of his right 
ankle and knee or any lower extremity orthopedic conditions.  
The veteran's radiographs appeared normal without any 
significant indication that he has intervertebral disc 
syndrome.  

In November 2002, the veteran presented to the Orlando VAMC 
with complaints of persistent low back pain and right foot 
and ankle pain.  The treatment note stated that since the 
veteran's ankle fusion, he has developed increasing lower 
back pain.  The diagnosis was degenerative disc disease and 
facet joint arthritis.  The treating physician concluded that 
the veteran's back, knee and midfoot conditions were directly 
related to the fact that he has had a fusion of his ankle for 
over 20 years which has altered his gait pattern.

In January 2005, the veteran underwent a VA examination by 
the same doctor who had provided the October 2002 
examination.  The diagnosis was lumbar degenerative disc 
disease without significant radiculopathy and moderate 
mechanical low back pain secondary to the degenerative disc 
disease.  The examiner concluded that the veteran's low back 
condition is secondary to "an aging process stand-alone 
entity" and independent of the veteran's arthrodesis of his 
right ankle and right knee.  The veteran did demonstrate 
early L5/S1 degenerative disc disease as evidenced by a CT 
scan which revealed a bulging disc.  However, the examiner 
stated that this was a normal appearance for an individual 
who was over 40 years of age.

In February 2005, the veteran presented to the Orlando VAMC 
with complaints of back pain.  The diagnosis was back pain 
that declined with muscle relaxants.

An MRI in March 2005 at a private facility revealed a L5-S1 
disc bulge, with broad-based central disc protrusion, without 
canal stenosis, with mild bilateral foraminal narrowing.  
Additionally, the MRI showed a L4-5 disc desiccation with 
disc bulge, with a central annular tear without disc 
herniation.

In July 2005, the veteran presented to the Orlando VAMC for 
treatment of his chronic pain in his lower back, wrist, leg, 
knee and thigh.  The veteran stated that the pain was 
increasing.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with degenerative lumbar disc disease.  

The veteran does not contend, nor is there other evidence, 
that the current back disability was directly incurred in 
service.

Therefore, the remaining determinations involve whether there 
is a causal relationship between the current disability and 
service-connected residuals, fracture distal tibia and 
fibula, postoperative, right.

There are conflicting opinions as to whether the current 
degenerative lumbar disc disease is related to the veteran's 
service connected disability.  

The opinions given at the Orlando VAMC in June 2002 and 
August 2002 support such a link.  The treating doctors 
concluded that the veteran's back condition was directly 
related to the fact that he has had a fusion of his ankle for 
over 20 years which has altered his gait pattern.  These 
opinions were also rendered after opportunities to examine 
the veteran.  

In contrast, the VA examiner who provided the October 2002 
and January 2005 examinations concluded that the veteran's 
low back condition was secondary to an aging process stand-
alone entity and independent of the veteran's arthrodesis of 
his right ankle and right knee.

The favorable medical opinions of the treating physicians at 
the Orlando VAMC appear to be based on an accurate history.  
Examinations were also provided prior to these opinions.  The 
opinions are competent and do support the claim.  They are at 
least as probative as the VA examiners opinions.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
degenerative disc disorder of the lumbar spine as secondary 
to the service connected disability of residuals, fracture 
distal tibia and fibula, postoperative, right.  

Therefore, resolving reasonable doubt in the veteran's favor, 
the Board concludes that service connection is warranted for 
degenerative lumbar disc disease as secondary to his service 
connected residuals, fracture distal tibia and fibula, 
postoperative, right.  38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for lumbar degenerative 
disc disease (claimed as lumbar disc syndrome) is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


